Locher, J.,
dissenting. I agree with the dissent of Chief Justice Celebrezze with regard to his views on the designation of the test year and the property tax issue. However, with respect to the excise tax issue discussed in Part I of the majority opinion, I am compelled to reiterate the view I expressed in my dissent in Dayton Power & Light Co. v. Pub. Util. Comm. (1983), 4 Ohio St. 3d 91, 107, that nothing in R.C. 4909.161 suggests that it was intended to supersede the test-year concept.
Accordingly, I dissent.